Citation Nr: 0534932	
Decision Date: 12/28/05    Archive Date: 01/10/06

DOCKET NO.  03-31 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed psoriatic 
arthritis of the ankles and knees.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD


J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from August 1993 to February 
2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the RO.  

The Board notes that service connection is currently in 
effect for psoriasis, evaluated as 10 percent disabling.  

The current issue has been framed in such a manner as to 
limit the question to service connection for arthritis.  
However, the Board believes that an issue of service 
connection for a systemic disability secondary to psoriasis 
is inferred by the veteran's contentions.  This issue has not 
been addressed by the RO and is referred to them for 
appropriate action.  



FINDINGS OF FACT

1.  The service medical records include diagnoses of 
psoriatic arthritis in the final two months prior to the 
veteran's discharge.  

2.  VA examination conducted in December 2003 was negative 
for X-ray evidence of arthritis, with a diagnostic impression 
of no evidence of psoriatic arthritis by X-ray criteria.  

3.  The veteran is not shown to have psoriatic arthritis that 
is due to any event or incident of her service or that is 
caused or aggravated by his service-connected psoriasis.  



CONCLUSION OF LAW

The veteran is not shown to have disability manifested by 
psoriatic arthritis of the knees and ankles due to disease or 
injury that was incurred in active service; nor may arthritis 
be presumed to have been incurred in service; nor is any 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5105, 7104 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that she developed arthritis during 
active service.  She notes that she was diagnosed with 
psoriatic arthritis during service, and discharge as the 
result of her disabilities.  She notes that she is service 
connected for psoriasis, and believes that her current 
disability began during service not long after the psoriasis.  

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.  

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  

In this case, the RO provided pre-adjudication, VCAA notice 
by letter dated in May 2002.  The notice included the type of 
evidence needed to substantiate the claim for service 
connection, namely, evidence of an injury, disease, or event, 
causing an injury or disease, during service; evidence of 
current disability, and evidence of a relationship between 
the current disability and the injury, disease, or event, 
causing an injury or disease during service.  

The veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  

The claim was then adjudicated in less than one year from the 
date of the notice.  In the Statement of the Case, dated in 
August 2003, the RO cited 38 C.F.R. § 3.159 with the 
provision that the claimant provide any evidence in his 
possession that pertained to the claim.  

As the § 3.159 notice came after the initial adjudication of 
the claim, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  

However the action of the RO described above, cured the error 
because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim as he 
had the opportunity to submit additional argument and 
evidence, which he did, and to address the claim at a 
hearing.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
For this reason, the veteran has not been prejudiced by the 
timing of the § 3.159 notices and no further development is 
needed to ensure VCAA compliance.  

As for content of the VCAA notices, the documents together 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).  

As for deciding the claim before the one-year period for 
submitting the supporting evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes the Secretary of VA to 
make a decision on a claim before the expiration of the one-
year period provided a claimant to respond to VA's request 
for information or evidence.  

This legislation, effective as if enacted on November 9, 
2000, immediately after the enactment of the VCAA, supersedes 
the decision of the United States Court of Appeals for the 
Federal Circuit in Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) 
(invalidating the regulatory provision, implementing VCAA 
that required a response to VCAA in less than the statutory 
one-year period).  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
the Board concludes that the duty to notify and duty to 
assist provisions of VCAA have been met.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

A careful review of the service medical records shows that 
the veteran was seen for complaints of bilateral elbow, knee, 
and ankle pains in October 2001.  These were also the sites 
of her current flare-ups of psoriasis.  The assessment was 
that of probable psoriatic arthritis.  The veteran was to be 
seen for further consultation by rheumatology.  

The December 2001 records show that the veteran was seen for 
complaints of pain of the knees, which had begun the day 
before.  The veteran reported that she had been diagnosed 
with arthritis of both knees.  The assessment was that of 
rheumatoid arthritis pain.  

In January 2002, the veteran was seen for knee pain, which 
she stated was due to arthritis.  She said that pain was 
present everyday, but it was now worse.  After the 
examination, the assessment was that of psoriatic arthritis.  

The February 2002 records show that the veteran was seen for 
reevaluation by a Medical Board due to painful knees.  She 
reported constant pain without relief.  The veteran was on 
limited duty status, and was being followed by a 
rheumatologist.  The assessment was that of psoriatic 
arthritis, failing all treatment.  

The post service medical records show that the veteran 
underwent a VA examination in June 2002.  She had a history 
of psoriasis with psoriatic arthritis predominately affecting 
the knees and ankles as well as the lower back.  A one-year 
treatment on medication had improved the arthritis, but she 
continued to have intermittent achy pain in the knees and 
ankles.  

On examination, both knees had range of motion from zero to 
135 degrees with no instability.  The ankle joints had 
plantar flexion of 45 degrees and dorsiflexion of 40 degrees 
without instability.  The impression was that of history of 
psoriatic arthritis as a well-described entity.  The veteran 
was currently doing well, but was prone for worsening and 
progression in the future.  The X-ray studies were deferred 
due to pregnancy.  

The veteran underwent an additional VA examination in 
December 2003.  She was noted to have a history of psoriatic 
arthritis, with involvement of both knees and ankles.  She 
ambulated with the help of a cane at a slow pace.  

On examination, the veteran ambulated with difficulty and 
pain.  The range of motion of both knees was to 120 degrees.  
Both ankles had plantar flexion and dorsiflexion of 0 to 25 
degrees.  There was pain on range of motion.  The diagnostic 
impression was no evidence of psoriatic arthritis by X-ray 
criteria.  Ankle and knee X-ray studies were normal.  

The Board finds that service connection for psoriatic 
arthritis is not established.  This disability was not 
demonstrated on the most recent VA examination.  

The Board notes that the service medical records include 
diagnoses of psoriatic arthritis.  However, there is no X-ray 
confirmation of this disability during service.  More 
importantly, the December 2003 VA examiner reached a 
diagnostic impression of no evidence of psoriatic arthritis 
by X-ray criteria.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 
2 Vet. App. 141, 143 (1992).  

Moreover, "pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  

Therefore, as there is no evidence of a confirmed post 
service diagnosis of psoriatic arthritis, service connection 
for this disability is not warranted.  



ORDER

Service connection for psoriatic arthritis of the ankles and 
knees is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


